Case 4:16-cr-00176-ALM-KPJ Document 310 Filed 06/14/19 Page 1 of 5 PageID #: 4292



                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

       UNITED STATES OF AMERICA,                          § CRIMINAL ACTION NO.
                Plaintiff,                                §
                                                          § 4:16-CR-176
       v.                                                 §
                                                          § FILED UNDER SEAL
             JAMES MORRIS BALAGIA,                        §
                   Defendant.                             §

             Reply to Government’s Response to Defendant’s Second Motion to Compel

            Addressing each item briefly to comply with the page limitation for a Reply:

  1.      Defense Request: With regard OFAC documents designating the underlying drug traffickers
  under the kingpin act- all documents showing or listing all accounts seized from the persons listed in
  the indictment pursuant to 21 U.S.C. 1904. Any pre-seizure or post-seizure notice that the government
  provided to these persons reflecting that they had been designated. The original executive orders
  affecting the designation together with the factual basis upon which the decision to designate was
  based.

            Government Response: The defense cannot litigate the designation.

          Defense Reply: The defense seeks to litigate the notice to the kingpins. The Constitution and
  the regulations require that Kingpins be on notice that they cannot spend their funds before anyone
  can be held responsible for their spending of funds. There are other technical issues within the CFR
  with regard to the designation. Defense counsel needs the materials in order to provide the
  information to a legal expert in this field who can advise if the regulations that can be litigated have
  been complied with.

  2.      Defense Request: All OFAC licenses obtained by any lawyers in order to represent any of the
  drug traffickers in the underlying drug case that has resulted in this prosecution. The underlying drug
  case is U.S. v. Fernain Rodriguez-Vasquez, Case No. 4:1cr-38

         Government Response: The defense has not demonstrated relevance. The defense can get
  these documents by subpoena.

          Defense Reply: The licenses are relevant to the selective prosecution of Balagia. The defense
  has reason to believe other lawyers representing defendants do not have the required licensee and the
  prosecution has selectively prosecuted Balagia. The documents are in the possession of the federal
  government and therefore subject to discovery.

  3.      Defense request: Any documents that reflect the request for and approval for authorization
  for Columbian attorney Nury Lopez or any other person to record the attorney client interview in La
  Picota prison in Columbia that has been provided to the defense through discovery. This dispute
  includes documents of approval from the Columbian authorities, documents of approval from the
                                                      1
Case 4:16-cr-00176-ALM-KPJ Document 310 Filed 06/14/19 Page 2 of 5 PageID #: 4293



  United States Department of Justice (USDOJ), and documents of approval from any United States
  court.

        Government response: The United States was not involved with the search and violation of
  DOJ policies does not create a right.

          Defense Reply: The defense is not required to rely upon the prosecutor’s assertion that the
  United States was not involved in the recording. The defense is entitled to review the records in order
  to determine if the United States was involved and if the United States involvement violated Balagia’s
  constitutional rights. Violation of DOJ policy can be relevant on issues of intent with regards to
  violations of constitutional rights. In addition, violation of DOJ policy further supports the defense
  motion to dismiss for the outrageous misconduct and motion to disqualify the prosecutor.

  4.      Defense request: Any documents that reflect the request for and approval for authorization
  for the Collin County Sheriff or any other person to record the attorney client interview between an
  underlying drug trafficking defendant and James Balagia in Collin County jail. This dispute includes
  documents of approval from the United States Department of Justice (USDOJ) and documents of
  approval from any United States court or state court within the United States.

           Government response: Doj policy does not create substantive rights.

           Defense Reply: See defense reply to #3.

  5.       Defense request: All oral or written communication of any sort including but not limited to
  notes of in person meetings, notes of phone calls, recordings of phone calls, emails, texts and/or
  letters between Rafael De La Garza and any employee of the DOJ regarding any defendant in this
  cause, Norman Silverman, Daphne Silverman, James Balagia, and/or any other person associated with
  this case.

           Government response: Relevance

          Defense Reply: De La Garza bribed prison officials at La Picota in relation to representation
  of Columbian nationals in the EDTX. De La Garza is not being prosecuted for obstruction or any
  other offense related to his criminal activity. De La Garza also filed false allegations against counsel
  alleging improper contact with a person who was not represented by counsel at the time he was
  contacted. Defense is entitled to explore the basis of the selective prosecution of Balagia.

  6.       Defense request: With regards to JMM and her daughter,1 all documents in their files with the
  state court of prosecution including all correspondence between the prosecutors and the law office of
  James Balagia, all correspondence among prosecutors in the office prosecuting the cases, and all
  discovery in their cases. Balagia’s defense is that he effectively represented these ladies in Court. As a
  result, the prosecution file is substantive evidence in the defense case in Chief.

           Government response: Irrelevant and not in the possession of the United States.

  1
   This request is based upon a bar complaint filed by Jill Marie McKeown on behalf of herself and her daughter Veronica
  Abrams alleging that Balagia did not divide funds received from the government in accordance with their agreement.
  These persons are adults and the Government wrongly used initials instead of their names in the public records.

                                                            2
Case 4:16-cr-00176-ALM-KPJ Document 310 Filed 06/14/19 Page 3 of 5 PageID #: 4294




          Defense Reply: The government is prosecuting Balagia for representations he allegedly made
  to the state prosecutors. Balagia’s defense is that he did not commit a crime in representing the
  individuals, instead he effectively represented the ladies. Therefore, all materials exchanged between
  Balagia and the state are relevant including the discovery and claims and correspondence regarding
  claims. It is not credible that the prosecutor would allege a federal charge with regards to a state
  prosecution and not have the state’s file.

  7.     Defense request: With regards to any bar complaints or bar matters involving James Balagia,
  any oral or written communication of any sort including but not limited to notes of phone calls,
  recordings of phone calls, emails, texts between any member of the State Bar of Texas and any
  employee of the DOJ or any employee of the FBI.

          Government response: No explanation of relevance.

          Defense Reply: The Jill McKeown charge is based upon a bar complaint. The bar complaint
  was resolved without a finding that reflected negatively on Balagia’s credibility but simply that he
  agreed to refund some additional funds to the complainants. Defense investigation indicates that the
  bar did question the credibility of the Jill McKeown complainants. The government suspiciously does
  not state that it does not have this information. It should therefore be produced to the defense.
  Defense is also entitled to all of the other information from the bar in regards to Balagia because it is
  relevant to the selective prosecution which must be litigated before Brady/Giglio will be provided.

  8.       Defense request: Any photographs in the government’s possession of any of the defendants
  in this cause that have not previously been provided.

          Government response: United States agrees to this request.

           Defense reply: Agency files that have been subpoenaed, received by the government and are
  subject of the other motion to compel will have photographs of Charles Morgan at earlier stages in
  his life. The defense needs these photos to complete its investigation in Columbia. The defense
  respectfully requests that the Government at least produce the photos while it continues to litigate the
  remainder of the motion to compel. The failure to provide these photos is impeding the defense
  investigation and will contribute to the need for a continuance.

  9.      Defense request: Any devices or downloads of any devices involving or in regards to any co-
  defendant in this cause including but not limited to the Ipad belonging to one of the co-defendants
  that has been previously discussed with the government that has on it pictures of high ranking
  government officials and drug traffickers in Columbia.

          Government response: The Government does not have the IPAD

          Defense reply: Defense investigation indicates that witnesses gave the IPAD to the
  government for Morgan’s defense. Defense requests that the Order from the Court on this motion
  require production of this information that the government has agreed to provide so that sanctions
  can be requested if the defense is able to prove in trial that the IPAD was turned over to the
  government.


                                                     3
Case 4:16-cr-00176-ALM-KPJ Document 310 Filed 06/14/19 Page 4 of 5 PageID #: 4295



  10.     Defense Request: All files of the USDOJ on the underlying drug trafficking defendants –
  Hermes Cassanova Ordonez, Segundo Segura, and Aldemar Segura- including but not limited to the
  file in the Sherman office of the UDDOJ that is prosecuting the underlying drug trafficking
  defendants. We have not requested these documents previously because AUSA Rattan advised that
  she was walled off from the Sherman file in order to avoid a conflict. As noted in our Motion to
  Disqualify the prosecutors in this case, the wall has interfered with the discovery of relevant
  documents. The defense has moved to disqualify the prosecutors in the case, and now seeks the
  production of these files. The files should include the discovery in their cases, all correspondence with
  defense counsel, all correspondence with any law enforcement officer, and all correspondence
  between employees of the USDOJ.

            Government response: Only relevant if the witness testifies

          Defense Reply: These files are the basis of the criminal indictment in this cause. It is patently
  absurd and evidence of the shroud of secrecy over this prosecution to suggest that these files are not
  relevant. The files should have evidence of these crimes if they had occurred which they did not, and
  will have the evidence of Balagia’s direct defenses, including but not limited to that Balagia is the one
  who informed the Government that Morgan mentioned bribery and that Morgan’s conduct followed
  a government operation along with other elements of Balagia’s defenses.

  11.     Defense Request: All recordings of phone calls from any jail for all persons associated with
  this case who have been incarcerated at any time regardless of who was called. Those related to the
  case who have been incarcerated at some time include but are not limited to: JMM and her daughter,
  all defendants in this cause as well as Aldemar Segura, Segundo Segura, and Hermes Casanova
  Ordenez.

            Government response: The United States does not have any but will produce any that the
  secure.

           Defense Reply: This is not credible. This is case of importance to the government. All of the
  calls will have been turned over the prosecutors.

  12.     Defense Request: All reports or other documentation of any investigation of the people who
  may have at any time been law enforcement connections or handlers or any other relationship by
  whatever name its known for a co-defendant in this matter including the people referenced in
  Washington DC who originally worked in San Antonio, the Professor in Ohio who also has a condo
  in Florida, the officers identified to the Court previously through a codefendant’s lawyer and any other
  people developed in this investigation by law enforcement or the prosecution.

            Government response: The request is unclear and appears to be a fishing expedition.

           Defense Reply: Not a credible statement. The prosecutor should know what this request
  addresses. But to clarify, the defense seeks the documentation related to the law enforcement handlers
  of Charles Morgan. This prosecution really arises because of a conflict in DOJ position with regards
  to the operation of “the Program.” Some handlers were prosecuted. All were found not guilty that
  undersigned has been able to determine. The defense needs to know if Morgan’s handler’s were
  investigated or prosecuted because it will reflect on Morgan’s knowledge and intent and is therefore
  directly related to defenses in this case.
                                                     4
Case 4:16-cr-00176-ALM-KPJ Document 310 Filed 06/14/19 Page 5 of 5 PageID #: 4296




  13.      Defense Request: A.F. - all documents in his file with the state court of prosecution including
  all correspondence between the prosecutors and the law office of Jamie Balagia, all correspondence
  between prosecutors in the office prosecuting the case, and all discovery in his case. As with the
  allegations by the ladies, Balagia's defense is that he effectively represented A.F. in Court. As a result,
  the prosecution file is substantive evidence in the defense case in Chief.

          Government Response: Not in United States possession and not relevant.

          Defense Reply: A.F. is Anthony Felsing. The government provided one report about a bar
  complaint by Felsing in the discovery. Although the purpose of providing the report to the defense is
  not stated in the discovery, it seems likely that the government intends to offer the complaint as 404(b)
  evidence. As a result, the defense is entitled to the file to prepare to defend the criminal allegations.
  The purported criminal conduct and any defenses will be found in the file. To clarify for the
  Government, when the defense states that it provided effective assistance of counsel, the defense
  means that Balagia committed no crimes that all he did was provide effective assistance of counsel to
  the client.

                                                Conclusion

          The prosecutor would like to prosecute the defendant for conduct it claims is criminal without

  providing the very files in which this criminal conduct would be found if it really occurred. Every

  record requested directly relates to this case and Balagia’s defenses. The Government should be

  ordered to produce the beef.

                                                                                    Respectfully submitted,

                                                              /S/DAPHNE PATTISON SILVERMAN
                                                                        Daphne Pattison Silverman
                                                                                   TBN 06739550
                                                                            Silverman Law Group
                                                                                     501 N. IH-35
                                                                                 Austin, TX 78702
                                                                                   512-975-5880
                                                                                Fax: 512-597-1658
                                                                      daphnesilverman@gmail.com
                                               Certificate of Service

          I certify that on June 13, 2019, this document was filed with the Clerk of the Court using the
  electronic case filing system that automatically sends notice of electronic filing to the attorneys of
  record who have consented to accept such service.
                                                              /S/DAPHNE PATTISON SILVERMAN
                                                                               Daphne Pattison Silverman


                                                      5
